Exhibit 10.5

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), by and among
Charter Communications, Inc., a Delaware corporation (the “Company”), and Thomas
Rutledge (“Executive”), is dated and effective as of May 17, 2016 (the
“Effective Date”).

RECITALS:

WHEREAS, Executive and the Company are party to an employment agreement dated
and effective as of December 19, 2011, as amended as of February 11, 2016 (the
“Prior Employment Agreement”);

WHEREAS, Executive and the Company (the “Parties”) desire to enter into this
Agreement, as an amendment and restatement of the Prior Employment Agreement in
order for the Company and its affiliates to continue to engage the services of
Executive and Executive desires to serve the Company on the terms herein
provided;

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement and the transactions contemplated by the Contribution
Agreement (each as defined below), CCH I, LLC (which will be renamed Charter
Communications, Inc., “New Charter”) may assume this Agreement and employ and
engage Executive as its Chairman of the Board of Directors, President and Chief
Executive Officer; and

WHEREAS, Executive’s agreement to the terms and conditions of Sections 13, 14
and 15 are a material and essential condition of Executive’s employment with the
Company under the terms of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree as follows:

1. Certain Definitions.

(a) “Annual Base Salary” shall have the meaning set forth in Section 5.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Bonus” shall have the meaning set forth in Section 6.

(d) The Company shall have “Cause” to terminate Executive’s employment hereunder
upon:

(i) Executive’s willful breach of a material obligation or representation under
this Agreement, Executive’s willful breach of any fiduciary duty to the Company,
or any act of fraud or willful and material misrepresentation or concealment
upon, to or from the Company or the Board, in each case which causes, or should
reasonably be expected (as of the time of such occurrence) to cause, substantial
economic injury to or substantial injury to the business or reputation of the
Company;



--------------------------------------------------------------------------------

(ii) Executive’s willful failure to adhere in any material respect to (A) the
Company’s Code of Conduct in effect from time to time and applicable to officers
and/or employees generally, or (B) any written Company policy, if such policy is
material to the effective performance by Executive of Executive’s duties under
this Agreement, in each case which causes, or should reasonably be expected to
cause, substantial economic injury to or substantial injury to the business or
reputation of the Company;

(iii) Executive’s misappropriation (or attempted misappropriation) of a material
amount of the Company’s funds or property;

(iv) Executive’s conviction of, the entering of a guilty plea or plea of nolo
contendere or no contest (or the equivalent), with respect to (A) either a
felony or a crime that materially adversely affects or could reasonably be
expected to materially adversely affect the Company or its business reputation;
or (B) fraud, embezzlement, any felony offense involving dishonesty or
constituting a breach of trust or moral turpitude;

(v) Executive’s admission of liability of, or finding of liability by a court of
competent jurisdiction for, a knowing and deliberate violation of any
“Securities Laws”; provided that any termination of Executive by the Company for
Cause pursuant to this clause (v) based on finding of liability by the court
shall be treated instead for all purposes of this Agreement as a termination by
the Company without Cause, with effect as of the date of such termination, if
such finding is reversed on appeal in a decision from which an appeal may not be
taken. As used herein, the term “Securities Laws” means any federal or state
law, rule or regulation governing generally the issuance or exchange of
securities, including without limitation the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder, the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder
(the “Exchange Act”);

(vi) Executive’s illegal possession or use of any controlled substance or
excessive use of alcohol, in each case at a work function, in connection with
Executive’s duties, or on Company premises; “excessive” meaning either repeated
unprofessional use or any single event of consumption giving rise to significant
intoxication or unprofessional behavior; or

(vii) Executive’s willful or grossly negligent commission of any other act or
willful failure to act in connection with Executive’s duties as an executive of
the Company which causes or should reasonably be expected (as of the time of
such occurrence) to cause substantial economic injury to or substantial injury
to the business reputation of the Company, including, without limitation, any
material violation of the Foreign Corrupt Practices Act, as described herein
below.

No termination of Executive’s employment shall be effective as a termination for
Cause for purposes of this Agreement or any other “Company Arrangement” (as
defined in Section 11(f)) unless Executive shall first have been given written
notice by the Board of its intention to terminate his employment for Cause, such
notice (the “Cause Notice”) to state in detail the particular circumstances that
constitute the grounds on which the proposed termination for Cause is based. If,
within 20 calendar days after such Cause Notice is given to Executive, the Board
gives written notice to Executive confirming that, in the judgment of at least a
majority of the

 

2



--------------------------------------------------------------------------------

members of the Board, Cause for terminating his employment on the basis set
forth in the original Cause Notice exists, his employment hereunder shall
thereupon be terminated for Cause, subject to de novo review, at Executive’s
election, through arbitration in accordance with Section 29. If Executive
commits or is charged with committing any offense of the character or type
specified in subparagraph 1(d)(iv), (v) or (vi) herein, then the Company at its
option may suspend Executive with or without pay. If Executive subsequently is
convicted of, pleads guilty or nolo contendere (or equivalent plea) to, any such
offense, Executive shall immediately repay the after-tax amount of any
compensation paid in cash hereunder from the date of the
suspension. Notwithstanding anything to the contrary in any stock option or
equity incentive plan or award agreement, all vesting and all lapsing of
restrictions on restricted shares shall be tolled during the period of
suspension and all unvested options and restricted shares for which the
restrictions have not lapsed shall terminate and not be exercisable by or issued
to Executive if during or after such suspension Executive is convicted of,
pleads guilty or nolo contendere (or equivalent plea) to, any offense specified
in subparagraph 1(d)(iv) or (v).

(e) “Change of Control” shall mean the occurrence of any of the following
events:

(i) an acquisition of any voting securities of the Company by any “Person” or
“Group” (as those terms are used for purposes of Section 13(d) or 14(d) of the
Exchange Act), immediately after which such Person has “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
thirty-five percent (35%) or more of the combined voting power of the Company’s
then-outstanding voting securities; provided, however, that the acquisition of
voting securities in a “Non-Control Transaction” (as hereinafter defined) shall
not constitute a Change of Control;

(ii) the individuals who, as of the Effective Date, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute a majority of the
Board; provided, however, that if the election, or nomination for election by
the Company’s common stockholders, of any new director (excluding any director
whose nomination or election to the Board is the result of any actual or
threatened proxy contest or settlement thereof) was approved by a vote of at
least a majority of the Incumbent Board, such new director shall, for purposes
of this Agreement, be considered as a member of the Incumbent Board;

(iii) the consummation of a merger, consolidation or reorganization with or into
the Company or in which securities of the Company are issued (a “Merger”),
unless such Merger is a Non-Control Transaction. A “Non-Control Transaction”
shall mean a Merger where: (1) the stockholders of the Company immediately
before such Merger own directly or indirectly immediately following such Merger
more than fifty percent (50%) of the combined voting power of the outstanding
voting securities of the entity resulting from such Merger or its controlling
parent entity (the “Surviving Entity”), (2) the individuals who were members of
the Incumbent Board immediately prior to the execution of the agreement
providing for such Merger constitute at least a majority of the members of the
board of directors (or similar governing body) of the Surviving Entity, and
(3) no Person other (X) than the Company, its subsidiaries or any entity
controlling, controlled by or under common control with the Company (each such
entity, an “affiliate”) or any of their respective employee benefit plans (or
any trust forming a part thereof) that, immediately prior to such Merger, was
maintained by the Company or any

 

3



--------------------------------------------------------------------------------

subsidiary or affiliate of the Company, or (Y) any Person who, immediately prior
to such Merger, had Beneficial Ownership of thirty-five percent (35%) or more of
the then-outstanding voting securities of the Company, has Beneficial Ownership
of thirty-five percent (35%) or more of the combined voting power of the
outstanding voting securities or common stock of the Surviving Entity;

(iv) the approval by the holders of the Company’s then-outstanding voting
securities of a complete liquidation or dissolution of the Company (other than
where all or substantially all of assets of the Company are transferred to or
remain with subsidiaries of the Company); or

(v) the sale or other disposition of all or substantially all of the assets of
the Company and its direct and indirect subsidiaries on a consolidated basis,
directly or indirectly, to any Person (other than a transfer to an affiliate of
the Company) unless such sale or disposition constitutes a Non-Control
Transaction (with the disposition of assets being regarded as a Merger for this
purpose).

Notwithstanding the foregoing, a Change of Control shall not occur solely based
on a filing of a Chapter 11 reorganization proceeding of the Company.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.

(g) “Committee” shall mean either the Compensation and Benefits Committee of the
Board, or a subcommittee of such Committee duly appointed by the Board or the
Committee, or any successor to the functions thereof.

(h) “Company” shall have the meaning set forth in the preamble hereto.

(i) “Contribution Agreement” shall mean the Contribution Agreement, dated as of
March 31, 2015 and amended as of May 23, 2015, among Advance/Newhouse
Partnership, A/NPC Holdings LLC, the Company, New Charter and Charter
Communications Holdings, LLC.

(j) “Corporate Office” shall mean the Company’s offices in or near the
metropolitan areas of Stamford, Connecticut or New York, New York.

(k) “Date of Termination” shall mean (i) if Executive’s employment is terminated
by Executive’s death, the date of Executive’s death and (ii) if Executive’s
employment is terminated pursuant to Section 10(a)(ii)-(vi), the date of
termination of employment as provided thereunder. After the Date of Termination,
unless otherwise agreed by the Parties, Executive shall, to the extent necessary
to avoid the imposition of penalty taxes under Section 409A of the Code, have no
duties that are inconsistent with his having had a “separation from service” as
of the Date of Termination for purposes of Section 409A of the Code.

(l) For purposes of this Agreement, Executive will be deemed to have a
“Disability” if, due to illness, injury or a physical or medically recognized
mental condition,

 

4



--------------------------------------------------------------------------------

(a) Executive is unable to perform Executive’s duties under this Agreement with
reasonable accommodation for 120 consecutive calendar days, or 180 calendar days
during any twelve-month period, as determined in accordance with this
Section 1(l), or (b) Executive is considered disabled for purposes of
receiving/qualifying for long-term disability benefits under any group long-term
disability insurance plan or policy offered by Company in which Executive
participates. The Disability of Executive will be determined by a medical doctor
selected by written agreement of Company and Executive upon the request of
either Party by notice to the other, or (in the case of and with respect to any
applicable long-term disability insurance policy or plan) will be determined
according to the terms of the applicable long-term disability insurance
policy/plan. If Company and Executive cannot agree on the selection of a medical
doctor, each of them will select a medical doctor and the two medical doctors
will select a third medical doctor who will determine whether Executive has a
Disability. The determination of the medical doctor selected under this
Section 1(l) will be binding on both Parties. Executive must submit to a
reasonable number of examinations by the medical doctor making the determination
of Disability under this Section 1(l), and to other specialists designated by
such medical doctor, and Executive hereby authorizes the disclosure and release
to Company of such determination and all supporting medical records. If
Executive is not legally competent, Executive’s legal guardian or duly
authorized attorney-in-fact will act in Executive’s stead under this
Section 1(l) for the purposes of submitting Executive to the examinations, and
providing the authorization of disclosure, required under this Section 1(l).

(m) “Employment Effective Date” shall mean December 19, 2011.

(n) “Executive” shall have the meaning set forth in the preamble hereto.

(o) “Good Reason” shall mean any of the events described herein that occur
without Executive’s prior written consent: (i) any reduction in Executive’s
Annual Base Salary or Target Bonus; (ii) any failure to pay or provide
Executive’s compensation hereunder when due; (iii) any material breach by the
Company of a term hereof; (iv) a transfer or reassignment to another executive
of material responsibilities that have been assigned to Executive and generally
are part of the responsibilities and functions assigned to a Chief Executive
Officer and Chairman of the Board of a public corporation; (v) any change in
reporting structure such that Executive no longer reports directly to the Board;
(vi) any change in Executive’s titles or positions or appointment of another
individual to the same or similar titles or positions; (vii) any other
diminution in the authorities, duties or responsibilities as provided in
Section 3 hereof (in each case “(i)” through “(vii)” only if Executive objects
in writing within 90 calendar days after first becoming aware of such events and
unless Company retracts and/or rectifies the claimed Good Reason within 30
calendar days following Company’s receipt of timely written objection from
Executive); or (viii) the failure of a successor to the business of the Company
to assume the Company’s obligations under this Agreement in the event of a
Change of Control during the Term.

(p) “Merger Agreement” shall mean the Agreement and Plan of Mergers, dated as of
May 23, 2015, among Time Warner Cable Inc., the Company, New Charter, Nina
Corporation I, Inc., Nina Company II, LLC and Nina Company III, LLC.

(q) “New Charter” shall have the meaning set forth in the recitals hereto.

 

5



--------------------------------------------------------------------------------

(r) “Notice of Termination” shall have the meaning set forth in Section 10(b).

(s) “Person” shall have the meaning set forth in Sections 13(d) and 14(d)(2) of
the Exchange Act.

(t) “Plan” shall mean the Company’s 2009 Stock Incentive Plan (which plan is
anticipated to be assigned by the Company to New Charter upon the closing of the
transactions contemplated by the Merger Agreement) as amended by the Company
from time to time, and any successor thereto.

(u) “Pro-Rata Bonus” shall mean a pro-rata portion of the Bonus granted to
Executive for the year in which the Date of Termination occurs equal to a
fraction, the numerator of which is the number of calendar days during such year
through (and including) the Date of Termination and the denominator of which is
365, with such pro-rata portion earned in an amount based on the degree to which
the applicable performance financial and operational goals are ultimately
achieved, as determined by the Committee on a basis applied uniformly to
Executive as to other senior executives of the Company.

(v) “Term” shall have the meaning set forth in Section 2.

(w) “Voluntarily” when used to describe or in respect of Executive’s termination
of employment shall mean a termination of employment resulting from the
initiative of Executive, excluding a termination of employment attributable to
Executive’s death or Disability.

2. Employment Term. The Company hereby continues to employ Executive, and
Executive hereby accepts continued employment, under the terms and conditions
hereof, for the period beginning on the Effective Date and terminating upon the
earlier of (i) the fifth anniversary of the Effective Date and (ii) the Date of
Termination as defined in Section 1(k) (the period of such employment, the
“Term”).

3. Position and Duties.

(a) During the Term, Executive shall serve as the President and Chief Executive
Officer of the Company and as Chairman of the Board; shall have the authorities,
duties and responsibilities customarily exercised by an individual serving in
those positions at an entity of the size and nature of the Company; shall be
assigned no duties or responsibilities that are materially inconsistent with, or
that materially impair his ability to discharge, the foregoing duties and
responsibilities; shall have such additional duties and responsibilities
(including service with affiliates of the Company) reasonably consistent with
the foregoing, as may from time to time reasonably be assigned to him by the
Board; shall, in his capacity as President and Chief Executive Officer of the
Company, report solely and directly to the Board.

(b) During the Term, Executive shall devote substantially all of his business
time and efforts to the business and affairs of the Company. However, nothing in
this Agreement shall preclude Executive from: (i) serving on the boards of a
reasonable number of business entities, trade associations and charitable
organizations, (ii) engaging in charitable activities and community affairs,
(iii) accepting and fulfilling a reasonable number of speaking

 

6



--------------------------------------------------------------------------------

engagements, and (iv) managing his personal investments and affairs; provided
that such activities do not, either individually or in the aggregate, interfere
with the proper performance of his duties and responsibilities hereunder; create
a conflict of interest; or violate any provision of this Agreement; and provided
further that service on the board of any business entity must be approved in
advance by the Board.

4. Place of Performance. During the Term, Executive’s primary office and
principal workplace shall be the Corporate Office, except for necessary travel
on the Company’s business. The Parties acknowledge and Executive agrees that
Executive is expected to commute to the Corporate Office from his principal or
secondary residence whether inside or outside of the metropolitan area or areas
in which the Corporate Office is located.

5. Annual Base Salary. During the Term, Executive shall receive a base salary at
a rate not less than $2,000,000 per annum (the “Annual Base Salary”), less
standard deductions, paid in accordance with the Company’s general payroll
practices for executives in effect from time to time (but no less frequently
than monthly). The Annual Base Salary shall compensate Executive for any
official position or directorship of a subsidiary or affiliate of the Company
that Executive holds as a part of Executive’s employment responsibilities under
this Agreement. No less frequently than annually during the Term, the Committee
shall review the rate of Annual Base Salary payable to Executive, and may, in
its discretion, increase the rate of Annual Base Salary payable hereunder;
provided, however, that any increased rate shall thereafter be the rate of
“Annual Base Salary” hereunder.

6. Bonus. Executive shall, to the extent earned based on the level of attainment
of the applicable performance criteria, be paid an annual cash performance bonus
(a “Bonus”) in respect of each calendar year that ends during the Term. The
performance criteria for each such calendar year shall be established by the
Committee after consultation with Executive no later than 90 calendar days after
the commencement of such calendar year. Executive’s Bonus for each such calendar
year shall equal 300% of his Annual Base Salary in effect at the time such
performance criteria are established if target-level performance for such year
(as determined by the Committee) is attained (the “Target Bonus”), with greater
or lesser amounts (including zero) paid for performance attainment above and
below target-level performance attainment (such greater and lesser amounts to be
determined by a formula established by the Committee for each year when it
establishes the targets and performance criteria for such year); provided, that
for calendar year 2021 (unless the term is extended), Executive shall be
eligible to receive a pro-rata portion of the Bonus otherwise earned by
Executive for such year equal to such Bonus multiplied by a fraction, the
numerator of which is the number of calendar days in such year that occurred
during the Term and the denominator of which is 365. The amount earned in
respect of any Bonus shall be determined by the Committee after the end of the
calendar year for which such Bonus is granted and shall be paid to Executive
during the calendar year immediately following such calendar year when annual
bonuses are paid to other senior executives of the Company generally.

7. Benefits. Executive shall be entitled to receive such benefits and to
participate in such employee group benefit plans, including life, health and
disability insurance policies, and financial planning services, and other
perquisites and plans as are generally provided by the Company to its other
senior executives in accordance with the plans, practices and programs of

 

7



--------------------------------------------------------------------------------

the Company, as amended and in effect from time to time. In addition, Executive
shall have the right during the Term to use the Company’s jet aircraft for
commuting purposes and for up to one hundred twenty-five (125) hours of
discretionary personal use per calendar year (without carryover), provided in
each case that such aircraft has not already been scheduled for use for Company
business. The Company will report taxable income to Executive in respect of
personal use of such aircraft as required by law.

8. Expenses.

(a) The Company shall promptly reimburse Executive for all reasonable and
necessary expenses incurred by Executive in connection with the performance of
Executive’s duties as an employee of the Company. Such reimbursement is subject
to the submission to the Company by Executive of appropriate documentation
and/or vouchers in accordance with the customary procedures of the Company for
expense reimbursement, as such procedures may be revised by the Company from
time to time hereafter.

(b) The Company will, not later than 30 calendar days after presentation of an
invoice for fees and charges together with customary supporting documentation,
reimburse Executive for his legal fees and other charges that he incurs in
connection with the drafting, negotiation and implementation of this Agreement,
in an amount not to exceed $50,000.

9. Vacations. Executive shall be entitled to paid vacation in accordance with
the Company’s vacation policy as in effect from time to time, provided that, in
no event shall Executive be entitled to less than four (4) weeks of paid
vacation per calendar year. Executive shall also be entitled to paid holidays
and personal days in accordance with the Company’s practice with respect to same
as in effect from time to time.

10. Termination.

(a) Executive’s employment hereunder may be terminated by the Company, on the
one hand, or Executive, on the other hand, as applicable, without any breach of
this Agreement, under the following circumstances:

(i) Death. Executive’s employment hereunder shall automatically terminate upon
Executive’s death.

(ii) Disability. If Executive has incurred a Disability, the Company may give
Executive written notice of its intention to terminate Executive’s employment.
In such event, Executive’s employment with the Company shall terminate effective
on the 14th calendar day after delivery of such notice to Executive, provided
that within the 14 calendar days after such delivery, Executive shall not have
returned to full time performance of Executive’s duties. Executive may provide
notice to the Company of Executive’s resignation on account of a Disability at
any time.

(iii) Cause. The Company may terminate Executive’s employment hereunder for
Cause effectively immediately upon delivery of notice to Executive, after
complying with any procedural requirements set forth in Section 1(d).

 

8



--------------------------------------------------------------------------------

(iv) Good Reason. Executive may terminate Executive’s employment herein with
Good Reason upon (A) satisfaction of any advance notice and other procedural
requirements set forth in Section 1(o) for any termination following an event
described in any of Sections 1(o)(i) through (vii), or (B) at least 30 calendar
days’ advance written notice by Executive for any termination following an event
described in Section 1(o)(viii).

(v) Without Cause. The Company may terminate Executive’s employment hereunder
without Cause upon at least 30 calendar days’ advance written notice to
Executive.

(vi) Resignation Without Good Reason. Executive may resign Executive’s
employment without Good Reason upon at least 14 calendar days’ advance written
notice to the Company.

(b) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive under this Section 10 (other than pursuant to
Section 10(a)(i)) shall be communicated by a written notice (the “Notice of
Termination”) to the other Party hereto, indicating the specific termination
provision in this Agreement relied upon, setting forth in reasonable detail any
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and specifying a Date
of Termination, which notice shall be delivered within the applicable time
periods set forth in subsections 10(a)(ii)-(vi) (the “Notice Period”); provided
that the Company may earlier terminate Executive’s employment during such Notice
Period and pay to Executive all Annual Base Salary, benefits and other rights
due to Executive under this Agreement during such Notice Period (as if Executive
continued employment) instead of employing Executive during such Notice Period.

(c) Resignation from Representational Capacities. Executive hereby acknowledges
and agrees that upon Executive’s termination of employment with the Company for
whatever reason, Executive shall be deemed to have, and shall have in fact,
effectively resigned from all executive, director, offices, or other positions
with the Company or its affiliates at the time of such termination of
employment, and shall return all property owned by the Company and in
Executive’s possession, including all hardware, files and documents, at that
time. Nothing in this Agreement or elsewhere shall prevent Executive from
retaining and utilizing copies of benefits plans and programs in which he
retains an interest or other documents relating to his personal entitlements and
obligations, his desk calendars, his rolodex, and the like, or such other
records and documents as may reasonably be approved by the Company.

(d) Termination in Connection with Change of Control. If Executive’s employment
is terminated by the Company without Cause either upon or within 30 calendar
days before or 12 months after a Change of Control, or prior to a Change of
Control at the request of a prospective purchaser whose proposed purchase would
constitute a Change of Control upon its completion, such termination shall be
deemed to have occurred immediately before such Change of Control for purposes
of Section 11(b) of this Agreement and the Plan.

 

9



--------------------------------------------------------------------------------

11. Termination Pay.

(a) Effective upon the termination of Executive’s employment, the Company will
be obligated to pay Executive (or, in the event of Executive’s death,
Executive’s designated beneficiary as defined below) only such compensation as
is provided in this Section 11, except to the extent otherwise provided for in
any Company stock incentive, stock option or cash award plan (including, among
others, the Plan and the award agreements applicable thereunder). For purposes
of this Section 11, Executive’s designated beneficiary will be such individual
beneficiary or trust, located at such address, as Executive may designate by
notice to the Company from time to time or, if Executive fails to give notice to
the Company of such a beneficiary, Executive’s estate. Notwithstanding the
preceding sentence, the Company will have no duty, in any circumstances, to
attempt to open an estate on behalf of Executive, to determine whether any
beneficiary designated by Executive is alive or to ascertain the address of any
such beneficiary, to determine the existence of any trust, to determine whether
any person purporting to act as Executive’s personal representative (or the
trustee of a trust established by Executive) is duly authorized to act in that
capacity, or to locate or attempt to locate any beneficiary, personal
representative, or trustee.

(b) Termination by Executive with Good Reason or by Company without Cause. If
prior to expiration of the Term, Executive terminates his employment with Good
Reason, or if the Company terminates Executive’s employment other than for Cause
and other than for death or Disability, Executive will be entitled to receive:
(i) all Annual Base Salary earned and duly payable for periods ending on or
prior to the Date of Termination but unpaid as of the Date of Termination and
all accrued but unused vacation days at his per-business-day rate of Annual Base
Salary in effect as of the Date of Termination, which amounts shall be paid in
cash in a lump sum no later than ten (10) business days following the Date of
Termination; (ii) all reasonable expenses incurred by Executive through the Date
of Termination that are reimbursable in accordance with Section 8, which amount
shall be paid in cash within 30 calendar days after the submission by Executive
of receipts; and (iii) all Bonuses earned and duly payable for periods ending on
or prior to the Date of Termination but unpaid as of the Date of Termination,
which amounts shall be paid in cash in a lump sum no later than 60 calendar days
following the Date of Termination (such amounts in clauses (i), (ii) and (iii)
together, the “Accrued Obligations”). If Executive signs and delivers to the
Company and does not (within the applicable revocation period) revoke the
Release (as defined in Section 11(g)) within 60 calendar days following the Date
of Termination, Executive shall also be entitled to receive the following
payments and benefits in consideration for Executive abiding by the obligations
set forth in Sections 13, 14 and 15:

 

  (A)

an amount equal to 2.5 times the sum of Executive’s (x) Annual Base Salary and
(y) Target Bonus for the calendar year in which the Date of Termination occurs,
which amount shall (subject to Section 32(a)) be paid in substantially equal
installments in accordance with the Company’s normal payroll practices in effect
from time to time commencing with the first payroll date more than 60 calendar
days following the Date of Termination and ending twenty-four (24) months and
sixty (60) days following the Date of Termination; provided that, if a Change of
Control occurs

 

10



--------------------------------------------------------------------------------

  during the twenty-four (24) month period after the Date of Termination (or is
deemed pursuant to Section 10(d) to have occurred immediately after such Date of
Termination) and such Change of Control qualifies either as a “change in the
ownership or effective control” of the Company or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code, any amounts remaining payable to Executive hereunder
shall be paid in a single lump sum immediately upon such Change of Control;

 

  (B) a Pro-Rata Bonus payable at the time bonuses granted for the year in which
the Date of Termination occurs are paid to other senior executives of the
Company; and

 

  (C) a lump sum payment (in an amount net of any taxes deducted and other
required withholdings) equal to thirty (30) times the monthly cost (as of the
Date of Termination) for Executive to receive continued coverage under COBRA for
health, dental and vision benefits then being provided for Executive at the
Company’s cost on the Date of Termination. This amount will be paid on the first
payroll date immediately following the 30-calendar-day anniversary of the Date
of Termination and will not take into account increases in coverage costs after
the Date of Termination.

(c) Executive shall not be required to mitigate the amount of any payments
provided in Section 11 by seeking other employment or otherwise, nor shall the
amount of any payment provided for in this Section 11 be reduced by any
compensation earned by Executive as a result of employment by another company or
business, or by profits earned by Executive from any other source at any time
before or after the Date of Termination.

(d) Termination by Executive without Good Reason or by Company for Cause. If,
prior to the expiration of the Term, Executive Voluntarily terminates
Executive’s employment without Good Reason or if the Company terminates
Executive’s employment for Cause, Executive will be entitled to receive the
Accrued Obligations at the times set forth in Sections 11(b)(i), (ii) and (iii),
respectively, and Executive shall be entitled to no other compensation, bonus,
payments or benefits except as expressly provided in this paragraph or
paragraph (f) below.

(e) Termination upon Disability or Death. If Executive’s employment shall
terminate by reason of Executive’s Disability (pursuant to Section 10(a)(ii)) or
death (pursuant to Section 10(a)(i)), the Company shall pay to Executive the
Accrued Obligations at the times set forth in Sections 11(b)(i), (ii) and (iii),
respectively, and a Pro-Rata Bonus payable at the time bonuses granted for the
year in which the Date of Termination occurs are paid to other senior executives
of the Company. In the case of Disability, if there is a period of time during
which Executive is not being paid Annual Base Salary and not receiving long-term
disability insurance payments, the Company shall (subject to Section 32(a)) make
interim payments to Executive equal to such unpaid disability insurance payments
until the commencement of disability insurance payments.

 

11



--------------------------------------------------------------------------------

(f) Benefits on Any Termination. On any termination of Executive’s employment
hereunder, he shall be entitled to other or additional benefits in accordance
with the then applicable terms of applicable plans, programs, corporate
governance documents, agreements and arrangements of the Company and its
affiliates (excluding any such plans, programs, corporate governance documents,
agreements and arrangements of the Company and its affiliates providing for
severance payments and/or benefits) (collectively, “Company Arrangements”).

(g) Conditions to Payments. Any and all amounts payable and benefits or
additional rights provided pursuant to Sections 11(b)(A)-(C) shall be paid only
if Executive signs and delivers to the Company and does not (within the
applicable revocation period) revoke a general release of claims in favor of the
Company, its affiliates, and their respective successors, assigns, officers,
directors and representatives in substantially the form attached hereto as
Exhibit A hereto (the “Release”) within no later than 60 calendar days following
the Date of Termination. If Executive does not timely sign and deliver such
Release to the Company, or if Executive timely revokes such Release, Executive
hereby acknowledges and agrees that he shall forfeit any and all right to any
and all amounts payable and benefits or additional rights provided pursuant to
Sections 11(b)(A)-(C).

(h) Survival. Except as otherwise set forth in this Agreement, the respective
rights and obligations of the Parties under this Agreement shall survive any
termination of Executive’s employment.

12. Excess Parachute Payment.

(a) Anything in this Agreement or the Plan to the contrary notwithstanding, to
the extent that any payment, distribution or acceleration of vesting to or for
the benefit of Executive by the Company (within the meaning of Section 280G of
the Code and the regulations thereunder), whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise (the
“Total Payments”), is or will be subject to the excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), then the Total Payments shall be
reduced (but not below zero) to the Safe Harbor Amount (as defined below) if and
to the extent that a reduction in the Total Payments would result in Executive
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income and employment taxes and the Excise Tax), than if
Executive received the entire amount of such Total Payments in accordance with
their existing terms (taking into account federal, state, and local income and
employment taxes and the Excise Tax). For purposes of this Agreement, the term
“Safe Harbor Amount” means the largest portion of the Total Payments that would
result in no portion of the Total Payments being subject to the Excise Tax. To
effectuate the foregoing, the Company shall reduce or eliminate the Total
Payments by first reducing or eliminating the portion of the Total Payments
which are payable in cash and then by reducing or eliminating non-cash payments,
in each case, starting with the payments to be made farthest in time from the
Determination (as defined below).

 

12



--------------------------------------------------------------------------------

(b) The determination of whether the Total Payments shall be reduced as provided
in Section 12(a) and the amount of such reduction shall be made at the Company’s
expense by an accounting firm selected by Company from among the ten largest
accounting firms in the United States or by qualified independent tax counsel
(the “Determining Party”). Such Determining Party shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation to the Company and Executive, within ten (10)
business days of the termination of Executive’s employment or at such other time
mutually agreed by the Company and Executive. If the Determining Party
determines that no Excise Tax is payable by Executive with respect to the Total
Payments, it shall furnish Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to any such payments
and, absent manifest error, such Determination shall be binding, final and
conclusive upon the Company and Executive. If the Determining Party determines
that an Excise Tax would be payable, the Company shall have the right to accept
the Determination as to the extent of the reduction, if any, pursuant to
Section 12(a), or to have such Determination reviewed by another accounting firm
selected by the Company, at the Company’s expense. If the two accounting firms
do not agree, a third accounting firm shall be jointly chosen by Executive and
the Company, in which case the determination of such third accounting firm shall
be binding, final and conclusive upon the Company and Executive.

(c) If, notwithstanding any reduction described in this Section 12, the Internal
Revenue Service (“IRS”) determines that Executive is liable for the Excise Tax
as a result of the receipt of any of the Total Payments or otherwise, then
Executive shall be obligated to pay back to the Company, within 30 calendar days
after a final IRS determination or in the event that Executive challenges the
final IRS determination, a final judicial determination, a portion of the Total
Payments equal to the “Repayment Amount.” The “Repayment Amount” with respect to
the payment of benefits shall be the smallest such amount, if any, as shall be
required to be paid to the Company so that Executive’s net after-tax proceeds
with respect to the Total Payments (after taking into account the payment of the
Excise Tax and all other applicable taxes imposed on the Payment) shall be
maximized. The Repayment Amount shall be zero if a Repayment Amount of more than
zero would not result in Executive’s net after-tax proceeds with respect to the
Total Payments being maximized. If the Excise Tax is not eliminated pursuant to
this paragraph, Executive shall pay the Excise Tax.

(d) Notwithstanding any other provision of this Section 12, if (i) there is a
reduction in the Total Payments as described in this Section 12, (ii) the IRS
later determines that Executive is liable for the Excise Tax, the payment of
which would result in the maximization of Executive’s net after-tax proceeds
(calculated as if Executive’s benefits had not previously been reduced), and
(iii) Executive pays the Excise Tax, then the Company shall pay to Executive
those payments or benefits which were reduced pursuant to this Section 12 as
soon as administratively possible after Executive pays the Excise Tax (but not
later than March 15 following the calendar year of the IRS determination) so
that Executive’s net after-tax proceeds with respect to the Total Payments are
maximized.

(e) To the extent requested by Executive, the Company shall cooperate with
Executive in good faith in valuing, and the Determining Party shall take into
account the value of, services provided or to be provided by Executive
(including, without limitation, Executive’s agreeing to refrain from performing
services pursuant to a covenant not to compete or similar

 

13



--------------------------------------------------------------------------------

covenant, before, on or after the date of a change in ownership or control of
the Company (within the meaning of Q&A-2(b) of the final regulations under
Section 280G of the Code), such that payments in respect of such services may be
considered reasonable compensation within the meaning of Q&A-9 and Q&A-40 to
Q&A-44 of the final regulations under Section 280G of the Code and/or exempt
from the definition of the term “parachute payment” within the meaning of
Q&A-2(a) of the final regulations under Section 280G of the Code in accordance
with Q&A-5(a) of the final regulations under Section 280G of the Code.

13. Competition/Confidentiality.

(a) Acknowledgments by Executive. Executive acknowledges that: (i) on and
following the Employment Effective Date and through the Term and as a part of
Executive’s employment, Executive has been and will be afforded access to
Confidential Information (as defined below); (ii) public disclosure of such
Confidential Information could have an adverse effect on the Company and its
business; (iii) because Executive possesses substantial technical expertise and
skill with respect to the Company’s business, the Company desires to obtain
exclusive ownership of each invention by Executive while Executive is employed
by the Company, and the Company will be at a substantial competitive
disadvantage if it fails to acquire exclusive ownership of each such invention
by Executive; and (iv) the provisions of this Section 13 are reasonable and
necessary to prevent the improper use or disclosure of Confidential Information
and to provide the Company with exclusive ownership of all inventions and works
made or created by Executive.

(b) Confidential Information.

(i) Executive acknowledges that on and following the Employment Effective Date
and through the Term Executive has had and will have access to and may obtain,
develop, or learn of Confidential Information (as defined below) under and
pursuant to a relationship of trust and confidence. Executive shall hold such
Confidential Information in strictest confidence and never at any time, during
or after Executive’s employment terminates, directly or indirectly use for
Executive’s own benefit or otherwise (except in connection with the performance
of any duties as an employee hereunder) any Confidential Information, or
divulge, reveal, disclose or communicate any Confidential Information to any
unauthorized person or entity in any manner whatsoever.

(ii) As used in this Agreement, the term “Confidential Information” shall
include, but not be limited to, any of the following information relating to the
Company learned by Executive on and following the Employment Effective Date and
through the Term or as a result of Executive’s employment with the Company:

 

  (A) information regarding the Company’s business proposals, manner of the
Company’s operations, and methods of selling or pricing any products or
services;

 

  (B) the identity of persons or entities actually conducting or considering
conducting business with the Company, and any information in any form relating
to such persons or entities and their relationship or dealings with the Company
or its affiliates;

 

14



--------------------------------------------------------------------------------

  (C) any trade secret or confidential information of or concerning any business
operation or business relationship;

 

  (D) computer databases, software programs and information relating to the
nature of the hardware or software and how said hardware or software is used in
combination or alone;

 

  (E) information concerning Company personnel, confidential financial
information, customer or customer prospect information, information concerning
subscribers, subscriber and customer lists and data, methods and formulas for
estimating costs and setting prices, engineering design standards, testing
procedures, research results (such as marketing surveys, programming trials or
product trials), cost data (such as billing, equipment and programming cost
projection models), compensation information and models, business or marketing
plans or strategies, deal or business terms, budgets, vendor names, programming
operations, product names, information on proposed acquisitions or dispositions,
actual performance compared to budgeted performance, long range plans, internal
financial information (including but not limited to financial and operating
results for certain offices, divisions, departments, and key market areas that
are not disclosed to the public in such form), results of internal analyses,
computer programs and programming information, techniques and designs, and trade
secrets;

 

  (F) information concerning the Company’s employees, officers, directors and
shareholders; and

 

  (G) any other trade secret or information of a confidential or proprietary
nature.

(iii) Executive shall not make or use any notes or memoranda relating to any
Confidential Information except for uses reasonably expected by Executive to be
for the benefit of the Company, and will, at the Company’s request, return each
original and every copy of any and all notes, memoranda, correspondence,
diagrams or other records, in written or other form, that Executive may at any
time have within his possession or control that contain any Confidential
Information.

(iv) Notwithstanding the foregoing, Confidential Information shall not include
information that has come within the public domain through no fault of or action
by Executive or that has become rightfully available to Executive on a
non-confidential basis from any third party, the disclosure of which to
Executive does not violate any contractual or legal obligations that such third
party has to the Company or its affiliates with respect to such

 

15



--------------------------------------------------------------------------------

Confidential Information. None of the foregoing obligations and restrictions
applies to any part of the Confidential Information that Executive demonstrates
was or became generally available to the public other than as a result of a
disclosure by Executive or by any other person bound by a confidentiality
obligation to the Company in respect of such Confidential Information. Further,
nothing herein shall prohibit Executive from using Confidential Information to
the extent necessary to exercise any legally protected whistleblower rights
(including pursuant to Rule 21F under the Exchange Act).

(v) Executive will not remove from the Company’s premises (except to the extent
such removal is for purposes of the performance of Executive’s duties at home or
while traveling, or except as otherwise specifically authorized by the Company)
any Company document, record, notebook, plan, model, component, device, or
computer software or code, whether embodied in a disk or in any other form
(collectively, the “Proprietary Items”). Executive recognizes that, as between
the Company and Executive, all of the Proprietary Items, whether or not
developed by Executive, are the exclusive property of the Company. Upon
termination of Executive’s employment by either Party, or upon the request of
the Company on and following the Effective Date and through the Term, Executive
will return to the Company all of the Proprietary Items in Executive’s
possession or subject to Executive’s control, including all equipment (e.g.,
laptop computers, cell phone, portable e-mail devices, etc.), documents, files
and data, and Executive shall not retain any copies, abstracts, sketches, or
other physical embodiment of any such Proprietary Items.

14. Proprietary Developments.

(a) Developments. Any and all inventions, products, discoveries, improvements,
processes, methods, computer software programs, models, techniques, or formulae
(collectively, hereinafter referred to as “Developments”), made, conceived,
developed, or created by Executive (alone or in conjunction with others, during
regular work hours or otherwise) during Executive’s employment which may be
directly or indirectly useful in, or relate to, the business conducted or to be
conducted by the Company will be promptly disclosed by Executive to the Company
and shall be the Company’s exclusive property. The term “Developments” shall not
be deemed to include inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae which were
in the possession of Executive prior to the Employment Effective Date. Executive
hereby transfers and assigns to the Company all proprietary rights that
Executive may have or acquire in any Developments and Executive waives any other
special right which Executive may have or accrue therein. Executive will execute
any documents and to take any actions that may be required, in the reasonable
determination of the Company’s counsel, to effect and confirm such assignment,
transfer and waiver, to direct the issuance of patents, trademarks, or
copyrights to the Company with respect to such Developments as are to be the
Company’s exclusive property or to vest in the Company title to such
Developments; provided, however, that the expense of securing any patent,
trademark or copyright shall be borne by Company. The Parties agree that
Developments shall constitute Confidential Information.

(b) Work Made for Hire. Any work performed by Executive during Executive’s
employment with the Company shall be considered a “Work Made for Hire” as
defined in the U.S. Copyright laws, and shall be owned by and for the express
benefit of the

 

16



--------------------------------------------------------------------------------

Company. In the event it should be established that such work does not qualify
as a Work Made for Hire, Executive agrees to and does hereby assign to the
Company all of Executive’s right, title, and interest in such work product
including, but not limited to, all copyrights and other proprietary rights.

15. Non-Competition and Non-Interference.

(a) Acknowledgments by Executive. Executive acknowledges and agrees that:
(i) the services to be performed by Executive under this Agreement are of a
special, unique, unusual, extraordinary, and intellectual character; (ii) the
Company competes with other businesses that are or could be located in any part
of the world; (iii) the provisions of this Section 15 are reasonable and
necessary to protect the Company’s business and lawful protectable interests,
and do not impair Executive’s ability to earn a living; and (d) the Company has
agreed to provide the severance and other benefits set forth in
Section 11(b)(A)-(C) in consideration for Executive’s abiding by the obligations
under Section 15 and but for Executive’s agreement to comply with such
obligations, the Company would not have agreed to provide such severance and
other benefits.

(b) Covenants of Executive. For purposes of this Section 15, the term
“Restricted Period” shall mean the period commencing on the Effective Date and
terminating on the second anniversary (or, in the case of Section 15(b)(i), the
first anniversary) of the Date of Termination. In consideration of the
acknowledgments by Executive, and in consideration of the compensation and
benefits to be paid or provided to Executive by the Company, Executive covenants
and agrees that during the Restricted Period, Executive will not, directly or
indirectly, for Executive’s own benefit or for the benefit of any other person
or entity other than the Company:

(i) in the United States or any other country or territory where the Company
then conducts its business: engage in, operate, finance, control or be employed
by a “Competitive Business” (as defined below); serve as an officer or director
of a Competitive Business (regardless of where Executive then lives or conducts
such activities); perform any work as an employee, consultant (other than as a
member of a professional consultancy, law firm, accounting firm or similar
professional enterprise that has been retained by the Competitive Business and
where Executive has no direct role in such professional consultancy and
maintains the confidentiality of all information acquired by Executive during
his or her employment with the Company), contractor, or in any other capacity
with, a Competitive Business; directly or indirectly invest or own any interest
in a Competitive Business (regardless of where Executive then lives or conducts
such activities); or directly or indirectly provide any services or advice to
any business, person or entity who or which is engaged in a Competitive Business
(other than as a member of a professional consultancy, law firm, accounting firm
or similar professional enterprise that has been retained by the Competitive
Business and where Executive has no direct role in such professional consultancy
and maintains the confidentiality of all information acquired by Executive
during his or her employment with the Company). A “Competitive Business” is any
business, person or entity who or which, anywhere within that part of the United
States, or that part of any other country or territory, where the Company
conducts business (A) owns or operates a cable television system; (B) provides
direct television or any satellite based, telephone system based, internet based
or wireless system for delivering

 

17



--------------------------------------------------------------------------------

television, music or other entertainment programming (other than as an ancillary
service, such as cellular telephone providers); (C) provides telephony services
using any wired connection or fixed (as opposed to mobile) wireless application;
(D) provides data or internet access services; (E) offers, provides, markets or
sells any service or product of a type that is offered or marketed by or
directly competitive with a service or product offered or marketed by the
Company at the time Executive’s employment terminates and, in the case of this
clause (E), which produced greater than 10% of the Company’s revenues in the
calendar year immediately prior to the year in which employment terminated; or
(F) who or which in any case is preparing or planning to do any of the
activities described in the preceding clauses (A) through (E). The provisions of
this Section 15 shall not be construed or applied (I) so as to prohibit
Executive from owning not more than five percent (5%) of any class of securities
that is publicly traded on any national or regional securities exchange, as long
as Executive’s investment is passive and Executive does not lend or provide any
services or advice to such business or otherwise violate the terms of this
Agreement in connection with such investment; or (II) so as to prohibit
Executive from working as an employee in the cable television business for a
company/business that owns or operates cable television franchises (by way of
example as of the Effective Date only, Time Warner Cable, Cablevision, Cox or
Comcast), provided that the company/business is not providing cable services in
any political subdivision/ geographic area where the Company has a franchise or
provides cable services (other than nominal overlaps of service areas) and the
company/business is otherwise not engaged in a Competitive Business, and
provided that Executive does not otherwise violate the terms of this Agreement
in connection with that work; and provided further that nothing in this
Section 15(b)(i) shall abrogate or affect any provision regarding the effect of
Executive’s working for a company/business that owns or operates cable
television franchises (including, as of the Effective Date only, Time Warner
Cable, Cablevision, Cox and Comcast) in any stock option or other equity award
agreement between Executive and the Company;

(ii) contact, solicit or provide any service in connection with any Competitive
Business to any person or entity that was a customer franchisee, or prospective
customer of the Company at any time during Executive’s employment (a prospective
customer being one to whom the Company had made a business proposal within
twelve (12) months prior to the time Executive’s employment terminated); or
directly solicit or encourage any customer, franchisee or subscriber of the
Company to purchase any service or product of a type offered by or competitive
with any product or service provided by the Company, or to reduce the amount or
level of business purchased by such customer, franchisee or subscriber from the
Company; or take away or procure for the benefit of any Competitive Business,
any business of a type provided by or competitive with a product or service
offered by the Company; or

(iii) solicit or recruit for employment, or hire or attempt to hire, any person
or persons who are employed by the Company or any of its subsidiaries or
affiliates, or who were so employed at any time within a period of six (6)
months immediately prior to the Date of Termination, or otherwise interfere with
the relationship between any such person and the Company; nor will Executive
assist anyone else in recruiting any such employee to work for another company
or business or discuss with any such person his or her leaving the employ of the
Company or engaging in a business activity in competition with the Company. This
provision shall not apply to secretarial, clerical, custodial or maintenance
employees.

 

18



--------------------------------------------------------------------------------

If Executive violates any covenant contained in this Section 15, then the term
of the covenants in this Section shall be extended by the period of time
Executive was in violation of the same.

(d) Provisions Pertaining to the Covenants. Executive recognizes that the
existing business of the Company extends to various locations and areas
throughout the United States and will extend hereafter to other countries and
territories and agrees that the scope of Section 15 shall extend to any part of
the United States, and any other country or territory, where the Company
operates or conducts business, or has concrete plans to do so at the time
Executive’s employment terminates. It is agreed that Executive’s services
hereunder are special, unique, unusual and extraordinary giving them peculiar
value, the loss of which cannot be reasonably or adequately compensated for by
damages, and in the event of Executive’s breach of this Section, the Company
shall be entitled to equitable relief by way of injunction or otherwise in
addition to the cessation of payments and benefits hereunder. If any provision
of Section 13, 14 or 15 is deemed to be unenforceable by a court (whether
because of the subject matter of the provision, the duration of a restriction,
the geographic or other scope of a restriction or otherwise), that provision
shall not be rendered void but the Parties instead agree that the court shall
amend and alter such provision to such lesser degree, time, scope, extent and/or
territory as will grant the Company the maximum restriction on Executive’s
activities permitted by applicable law in such circumstances. The Company’s
failure to exercise its rights to enforce the provisions of this Agreement shall
not be affected by the existence or non-existence of any other similar agreement
for anyone else employed by the Company or by the Company’s failure to exercise
any of its rights under any such agreement.

(e) Notices. In order to preserve the Company’s rights under this Agreement, the
Company is authorized to advise any potential or future employer, any third
party with whom Executive may become employed or enter into any business or
contractual relationship with, and any third party whom Executive may contact
for any such purpose, of the existence of this Agreement and its terms, and the
Company shall not be liable for doing so.

(f) Injunctive Relief and Additional Remedy. Executive acknowledges that the
injury that would be suffered by Company as a result of a breach of the
provisions of this Agreement (including any provision of Sections 13, 14 and 15)
would be irreparable and that an award of monetary damages to the Company for
such a breach would be an inadequate remedy. Consequently, the Company will have
the right, in addition to any other rights it may have, to obtain injunctive
relief to restrain any breach or threatened breach or otherwise to specifically
enforce any provision of this Agreement, and the Company will not be obligated
to post bond or other security in seeking such relief. Without limiting the
Company’s rights under this Section or any other remedies of the Company, in the
event of a determination by a court of competent jurisdiction, as to which no
further appeal can be taken, that Executive has willfully materially breached
any of the provisions of Section 13, 14 or 15, (i) the Company will have the
right to cease making any payments otherwise due to Executive under this
Agreement and (ii) Executive will repay to the Company all amounts paid to him
under this Agreement on and following the date on which the court determines
that such breach first occurred, including but not limited to the return of any
stock and options (and stock purchased through the exercise of options) that
first became vested following such date, and the proceeds of the sale of any
such stock.

 

19



--------------------------------------------------------------------------------

(g) Covenants of Sections 13, 14 and 15 are Essential and Independent Covenants.
The covenants by Executive in Sections 13, 14 and 15 are essential elements of
this Agreement, and without Executive’s agreement to comply with such covenants,
the Company would not have entered into this Agreement or employed Executive.
The Company and Executive have independently consulted their respective counsel
and have been advised in all respects concerning the reasonableness and
propriety of such covenants, with specific regard to the nature of the business
conducted by the Company. Executive’s covenants in Sections 13, 14 and 15 are
independent covenants and the existence of any claim by Executive against the
Company, under this Agreement or otherwise, will not excuse Executive’s breach
of any covenant in Section 13, 14 or 15. If Executive’s employment hereunder is
terminated, this Agreement will continue in full force and effect as is
necessary or appropriate to enforce the covenants and agreements of Executive in
Sections 13, 14 and 15. The Company’s right to enforce the covenants in
Sections 13, 14 and 15 shall not be adversely affected or limited by the
Company’s failure to have an agreement with another employee with provisions at
least as restrictive as those contained in Section 13, 14 or 15, or by the
Company’s failure or inability to enforce (or agreement not to enforce) in full
the provisions of any other or similar agreement containing one or more
restrictions of the type specified in Sections 13, 14 and 15.

16. Representations and Further Agreements.

(a) Executive represents, warrants and covenants to the Company that Executive
is knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, and that prior to assenting to the terms of this
Agreement, or giving the representations and warranties herein, Executive has
been given a reasonable time to review it and has consulted with counsel of
Executive’s choice; and

(b) During Executive’s employment with the Company and subsequent to the
cessation thereof, Executive will reasonably cooperate with Company, and furnish
any and all complete and truthful information, testimony or affidavits in
connection with any matter that arose during Executive’s employment, that in any
way relates to the business or operations of the Company or any of its parent or
subsidiary corporations or affiliates, or of which Executive may have any
knowledge or involvement; and will consult with and provide information to the
Company and its representatives concerning such matters. Executive shall
reasonably cooperate with the Company in the protection and enforcement of any
intellectual property rights that relate to services performed by Executive for
Company, whether under the terms of this Agreement or prior to the execution of
this Agreement. This shall include without limitation executing, acknowledging,
and delivering to the Company all documents or papers that may be necessary to
enable the Company to publish or protect such intellectual property rights.
Subsequent to the cessation of Executive’s employment with the Company, the
Parties will make their best efforts to have such cooperation performed at
reasonable times and places and in a manner as not to unreasonably interfere
with any other employment in which Executive may then be engaged. Nothing in
this Agreement shall be construed or interpreted as requiring Executive to
provide any testimony, sworn statement or declaration that is not complete and
truthful. If the Company requires Executive to travel outside the metropolitan
area in the United States where Executive then resides to provide any testimony
or otherwise provide any such assistance, then the Company will reimburse
Executive for any reasonable, ordinary and necessary travel and lodging expenses
incurred by Executive to do so, provided that Executive submits all

 

20



--------------------------------------------------------------------------------

documentation required under the Company’s standard travel expense reimbursement
policies and as otherwise may be required to satisfy any requirements under
applicable tax laws for the Company to deduct those expenses. Nothing in this
Agreement shall be construed or interpreted as requiring Executive to provide
any testimony or affidavit that is not complete and truthful.

(c) The Company represents and warrants that (i) it is fully authorized by
action of the Board (and of any other Person or body whose action is required)
to enter into this Agreement and to perform its obligations under it, (ii) the
execution, delivery and performance of this Agreement by it does not violate any
applicable law, regulation, order, judgment or decree or any agreement,
arrangement, plan or corporate governance document to which it is a party or by
which it is bound, and (iii) upon the execution and delivery of this Agreement
by the Parties, this Agreement shall be a valid and binding obligation of the
Company, enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

17. Mutual Non-Disparagement. Neither the Company nor Executive shall make any
oral or written statement about the other Party which is intended or reasonably
likely to disparage the other Party, or otherwise degrade the other Party’s
reputation in the business or legal community or in the telecommunications
industry.

18. Foreign Corrupt Practices Act. Executive agrees to comply in all material
respects with the applicable provisions of the U.S. Foreign Corrupt Practices
Act of 1977, as amended (the “FCPA”), which provides generally that: under no
circumstances will foreign officials, representatives, political parties or
holders of public offices be offered, promised or paid any money, remuneration,
things of value, or provided any other benefit, direct or indirect, in
connection with obtaining or maintaining contracts or orders hereunder. When any
representative, employee, agent, or other individual or organization associated
with Executive is required to perform any obligation related to or in connection
with this Agreement, the substance of this section shall be imposed upon such
person and included in any agreement between Executive and any such person. A
material violation by Executive of the provisions of the FCPA shall constitute a
material breach of this Agreement and shall entitle the Company to terminate
Executive’s employment for Cause in accordance with Section 10(a)(iii).

19. Purchases and Sales of the Company’s Securities. Executive has read and
agrees to comply in all respects with the Company’s Policy Regarding the
Purchase and Sale of the Company’s Securities by Employees (the “Policy”), as
the Policy may be amended from time to time. Specifically, and without
limitation, Executive agrees that Executive shall not purchase or sell stock in
the Company at any time (a) that Executive possesses material non-public
information about the Company or any of its businesses; and (b) during any
“Trading Blackout Period” as may be determined by the Company as set forth in
the Policy from time to time.

20. Indemnification. Executive shall be covered under the indemnification
provisions of the Company’s Certificate of Incorporation or Bylaws in effect
from time to time on terms and conditions no less favorable to him than those
provided to senior executives of the Company generally. The Company may maintain
insurance, at its expense, to protect itself and any director, officer, employee
or agent of the Company or another corporation, partnership, joint venture,
trust or other enterprise against any expense, liability or loss, whether or not
the

 

21



--------------------------------------------------------------------------------

Company would have the power to indemnify such person against such expense,
liability or loss under the Delaware General Corporation Law. A directors’ and
officers’ liability insurance policy (or policies) shall be kept in place,
during the Term and thereafter until the sixth anniversary of the Date of
Termination, providing coverage to Executive that is no less favorable to him in
any respect (including with respect to scope, exclusions, amounts, and
deductibles) than the coverage then being provided to any other present or
former senior executives or directors of the Company generally.

21. Withholding. Anything to the contrary notwithstanding, all payments required
to be made by the Company hereunder to Executive or his estate or beneficiary
shall be subject to the withholding of such amounts, if any, relating to tax and
other payroll deductions as the Company may reasonably determine it should
withhold pursuant to applicable law or regulation.

22. Notices. Any written notice required by this Agreement will be deemed
provided and delivered to the intended recipient when (a) delivered in person by
hand; (b) on the date of transmission, if delivered by confirmed facsimile,
(c) three (3) calendar days after being sent via U.S. certified mail, return
receipt requested or (d) the calendar day after being sent via overnight
courier, in each case when such notice is properly addressed to the following
address and with all postage and similar fees having been paid in advance:

 

If to the Company:    Charter Communications, Inc.    400 Atlantic Street   
Stamford, Connecticut 06901    Attention:    General Counsel    Facsimile:   
(203) 564-1377 With a copy to:    Wachtell, Lipton, Rosen & Katz    51 West 52nd
Street    New York, New York 10019    Attention:    Michael J. Segal, Esq.   
Facsimile:    (212) 403-2000

If to Executive, to the home address and facsimile number of Executive most
recently on file in the records of the Company;

 

With a copy to:    Weil Gotshal & Manges LLP    767 5th Avenue    New York, NY
10153    Attention:    Paul J. Wessel, Esq.    Facsimile:    (212) 310-8007

Either Party may change the address to which notices, requests, demands and
other communications to such Party shall be delivered personally or mailed by
giving written notice to the other Party in the manner described above.

23. Binding Effect. This Agreement shall be for the benefit of and binding upon
the Parties hereto and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, assigns.

 

22



--------------------------------------------------------------------------------

24. Entire Agreement. This Agreement contains the entire agreement among the
Parties with respect to its specific subject matter and supersedes any prior
oral and written communications, agreements and understandings among the Parties
concerning the specific subject matter hereof, including, without limitation,
the Prior Employment Agreement. This Agreement may not be modified, amended,
altered, waived or rescinded in any manner, except by written instrument signed
by both of the Parties hereto that expressly refers to the provision of this
Agreement that is being modified, amended, altered, waived or rescinded;
provided, however, that the waiver by either Party of a breach or compliance
with any provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or compliance.

25. Severability. In case any one or more of the provisions of this Agreement
shall be held by any court of competent jurisdiction or any arbitrator selected
in accordance with the terms hereof to be illegal, invalid or unenforceable in
any respect, such provision shall have no force and effect, but such holding
shall not affect the legality, validity or enforceability of any other provision
of this Agreement, provided that the provisions held illegal, invalid or
unenforceable do not reflect or manifest a fundamental benefit bargained for by
a Party hereto.

26. Assignment. Without limitation of Executive’s right to terminate for Good
Reason under Section 1(o)(viii), this Agreement can be assigned by the Company
only to a company that controls, is controlled by, or is under common control
with the Company and which assumes all of the Company’s obligations hereunder.
Without limiting the generality of the foregoing, the Company may assign this
Agreement upon or following the consummation of the transactions contemplated by
the Merger Agreement and the transactions contemplated by the Contribution
Agreement to New Charter, so long as New Charter assumes all of the Company’s
obligations hereunder. Following the assignment of this Agreement to New
Charter, all references herein to “the Company” shall be understood to refer to
“New Charter.” The duties and covenants of Executive under this Agreement, being
personal, may not be assigned or delegated except that Executive may assign
payments due hereunder to a trust established for the benefit of Executive’s
family or to Executive’s estate or to any partnership or trust entered into by
Executive and/or Executive’s immediate family members (meaning Executive’s
spouse and lineal descendants). This Agreement shall be binding in all respects
on permissible assignees.

27. Notification. In order to preserve the Company’s rights under this
Agreement, the Company is authorized to advise any third party with whom
Executive may become employed or enter into any business or contractual
relationship with, or whom Executive may contact for any such purpose, of the
existence of this Agreement and its terms, and the Company shall not be liable
for doing so.

28. Choice of Law/Jurisdiction. This Agreement is deemed to be accepted and
entered into in Delaware. Executive and the Company intend and hereby
acknowledge that jurisdiction over disputes with regard to this Agreement, and
over all aspects of the relationship between the Parties, shall be governed by
the laws of the State of Delaware without giving effect to its rules governing
conflicts of laws. With respect to orders in aid or enforcement of arbitration
awards and injunctive relief, venue and jurisdiction are proper in any county in
Delaware, and (if federal jurisdiction exists) any United States District Court
in Delaware, and the Parties waive all objections to jurisdiction and venue in
any such forum and any defense that such forum is not the most convenient forum.

 

23



--------------------------------------------------------------------------------

29. Arbitration. Any claim or dispute between the Parties arising out of or
relating to this Agreement, any other agreement between the Parties, Executive’s
employment with the Company, or any termination thereof (collectively, “Covered
Claims”) shall (except to the extent otherwise provided in Section 15(e) with
respect to certain requests for injunctive relief) be resolved by binding
confidential arbitration, to be held in Wilmington, Delaware, before a panel of
three arbitrators in accordance with the National Rules for Resolution of
Employment Disputes of the American Arbitration Association and this Section 29.
Judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. Pending the resolution of any Covered Claim,
Executive (and his beneficiaries) shall continue to receive all payments and
benefits due under this Agreement or otherwise, except to the extent that the
arbitrators otherwise provide. The Company shall reimburse Executive for all
costs and expenses (including, without limitation, legal, tax and accounting
fees) incurred by him in any arbitration under this Section 29, to the extent he
substantially prevails in any such arbitration.

30. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any manner the meaning or
interpretation of this Agreement.

31. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. This Agreement may also be executed by
delivery of facsimile or “.pdf” signatures, which shall be effective for all
purposes.

32. Section 409A Compliance.

(a) This Agreement is intended to comply with Section 409A of the Code or an
exemption thereto, and, to the extent necessary in order to avoid the imposition
of a penalty tax on Executive under Section 409A of the Code, payments may only
be made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code. Any payments or benefits that are provided upon a
termination of employment shall, to the extent necessary in order to avoid the
imposition of a penalty tax on Executive under Section 409A of the Code, not be
provided unless such termination constitutes a “separation from service” within
the meaning of Section 409A of the Code. Any payments that qualify for the
“short term deferral” exception or another exception under Section 409A of the
Code shall be paid under the applicable exception. Notwithstanding anything in
this Agreement to the contrary, if Executive is considered a “specified
employee” (as defined in Section 409A of the Code), any amounts paid or provided
under this Agreement shall, to the extent necessary in order to avoid the
imposition of a penalty tax on Executive under Section 409A of the Code, be
delayed for six months after Executive’s “separation from service” within the
meaning of Section 409A of the Code, and the accumulated amounts shall be paid
in a lump sum within ten (10) calendar days after the end of the six (6) month
period. If Executive dies during the six-month postponement period prior to the
payment of benefits, the amounts the payment of which is deferred on account of
Section 409A of the Code shall be paid to the personal representative of
Executive’s estate within sixty (60) calendar days after the date of Executive’s
death.

 

24



--------------------------------------------------------------------------------

(b) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may Executive, directly or indirectly,
designate the calendar year of a payment. All reimbursements and in kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this Agreement, (ii) the amount of expenses eligible
for reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last calendar day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

[Signature Page Follows]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

Charter Communications, Inc. By:  

/s/ Richard R. Dykhouse

Name:   Richard R. Dykhouse Title:   Executive Vice President, General Counsel &
Corporate Secretary

[Signature Page to Amended and Restated Employment Agreement (Rutledge)]



--------------------------------------------------------------------------------

/s/ Thomas Rutledge

Thomas Rutledge

 

[Signature Page to Amended and Restated Employment Agreement (Rutledge)]



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

This Release of Claims (this “Release”) is entered into as of the “Date of
Termination” (as defined in that certain Employment Agreement, dated and
effective as of May     , 2016, to which THOMAS RUTLEDGE (“Executive”) and
CHARTER COMMUNICATIONS, INC., a Delaware corporation (the “Company”), are
parties, as such agreement is from time to time amended in accordance with its
terms (the “Employment Agreement”).

 

  1. Release of Claims by Executive.

(a) Pursuant to Section 11(g) of the Employment Agreement, Executive, with the
intention of binding himself and his heirs, executors, administrators and
assigns (collectively, and together with Executive, the “Executive Releasors”),
hereby releases, remises, acquits and forever discharges the Company and each of
its subsidiaries and affiliates (the “Company Affiliated Group”), and their past
and present directors, employees, agents, attorneys, accountants,
representatives, plan fiduciaries, and the successors, predecessors and assigns
of each of the foregoing (collectively, and together with the members of the
Company Affiliated Group, the “Company Released Parties”), of and from any and
all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected, that arise out of, or
relate in any way to, events occurring on or before the date hereof relating to
Executive’s employment or the termination of such employment (collectively,
“Released Claims”) and that Executive, individually or as a member of a class,
now has, owns or holds, or has at any time heretofore had, owned or held,
against any Company Released Party in any capacity, including any and all
Released Claims (i) arising out of or in any way connected with Executive’s
service to any member of the Company Affiliated Group (or the predecessors
thereof) in any capacity (including as an employee, officer or director), or the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, (iv) for any violation
of applicable federal, state and local labor and employment laws (including all
laws concerning unlawful and unfair labor and employment practices) and (v) for
employment discrimination under any applicable federal, state or local statute,
provision, order or regulation, and including, without limitation, any claim
under Title VII of the Civil Rights Act of 1964 (“Title VII”), the Age
Discrimination in Employment Act (“ADEA”) and any similar or analogous state
statute, excepting only that no claim in respect of any of the following rights
shall constitute a Released Claim:

(1) any right arising under, or preserved by, this Release or the Employment
Agreement;

(2) for avoidance of doubt, any right to indemnification under (i) applicable
corporate law, (ii) the Employment Agreement, (iii) the by-laws or certificate
of incorporation of

 

A-1



--------------------------------------------------------------------------------

any Company Released Party, (iv) any other agreement between Executive and a
Company Released Party or (v) as an insured under any director’s and officer’s
liability insurance policy now or previously in force; or

(3) for avoidance of doubt, any claim for benefits under any health, disability,
retirement, life insurance or similar employee benefit plan of the Company
Affiliated Group.

(b) No Executive Releasor shall file or cause to be filed any action, suit,
claim, charge or proceeding with any governmental agency, court or tribunal
relating to any Released Claim within the scope of this Section 1 (each,
individually, a “Proceeding”), and no Executive Releasor shall participate
voluntarily in any Proceeding; provided, however, and subject to the immediately
following sentence, nothing set forth herein is intended to or shall interfere
with Executive’s right to participate in a Proceeding with any appropriate
federal, state, or local government agency enforcing discrimination laws, nor
shall this Agreement prohibit Executive from cooperating with any such agency in
its investigation. Executive waives any right he may have to benefit in any
manner from any relief (whether monetary or otherwise) arising out of any
Proceeding.

(c) In the event any Proceeding within the scope of this Section 1 is brought by
any government agency, putative class representative or other third Party to
vindicate any alleged rights of Executive, (i) Executive shall, except to the
extent required or compelled by law, legal process or subpoena, refrain from
participating, testifying or producing documents therein, and (ii) all damages,
inclusive of attorneys’ fees, if any, required to be paid to Executive by the
Company as a consequence of such Proceeding shall be repaid to the Company by
Executive within ten (10) calendar days of his receipt thereof.

(d) The amounts and other benefits set forth in Sections 11(b)(A)-(C) of the
Employment Agreement, to which Executive would not otherwise be entitled, are
being paid to Executive in return for Executive’s execution and non-revocation
of this Release and Executive’s agreements and covenants contained in the
Employment Agreement. Executive acknowledges and agrees that the release of
claims set forth in this Section 1 is not to be construed in any way as an
admission of any liability whatsoever by any Company Released Party, any such
liability being expressly denied.

(e) The release of claims set forth in this Section 1 applies to any relief in
respect of any Released Claim of any kind, no matter how called, including
wages, back pay, front pay, compensatory damages, liquidated damages, punitive
damages, damages for pain or suffering, costs, and attorney’s fees and expenses.
Executive specifically acknowledges that his acceptance of the terms of the
release of claims set forth in this Section 1 is, among other things, a specific
waiver of his rights, claims and causes of action under Title VII, ADEA and any
state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything
contained herein purport, to be a waiver of any right or claim or cause of
action which by law Executive is not permitted to waive.

 

A-2



--------------------------------------------------------------------------------

  2. Voluntary Execution of Release.

BY HIS SIGNATURE BELOW, EXECUTIVE ACKNOWLEDGES THAT:

(a) HE HAS RECEIVED A COPY OF THIS RELEASE AND WAS OFFERED A PERIOD OF TWENTY
ONE (21) DAYS TO REVIEW AND CONSIDER IT;

(b) IF HE SIGNS THIS RELEASE PRIOR TO THE EXPIRATION OF TWENTY-ONE (21) CALENDAR
DAYS, HE KNOWINGLY AND VOLUNTARILY WAIVES AND GIVES UP THIS RIGHT OF REVIEW;

(c) HE HAS THE RIGHT TO REVOKE THIS RELEASE FOR A PERIOD OF SEVEN (7) CALENDAR
DAYS AFTER HE SIGNS IT BY MAILING OR DELIVERING A WRITTEN NOTICE OF REVOCATION
TO THE COMPANY NO LATER THAN THE CLOSE OF BUSINESS ON THE SEVENTH CALENDAR DAY
AFTER THE DAY ON WHICH HE SIGNED THIS RELEASE;

(d) THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE FOREGOING
SEVEN DAY REVOCATION PERIOD HAS EXPIRED WITHOUT THE RELEASE HAVING BEEN REVOKED;

(e) THIS RELEASE WILL BE FINAL AND BINDING AFTER THE EXPIRATION OF THE FOREGOING
REVOCATION PERIOD REFERRED TO IN SECTION 2(c), AND FOLLOWING SUCH REVOCATION
PERIOD EXECUTIVE AGREES NOT TO CHALLENGE ITS ENFORCEABILITY;

(f) HE IS AWARE OF HIS RIGHT TO CONSULT AN ATTORNEY, HAS BEEN ADVISED IN WRITING
TO CONSULT WITH AN ATTORNEY, AND HAS HAD THE OPPORTUNITY TO CONSULT WITH AN
ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS RELEASE;

(g) NO PROMISE OR INDUCEMENT FOR THIS RELEASE HAS BEEN MADE EXCEPT AS SET FORTH
IN THE EMPLOYMENT AGREEMENT AND THIS RELEASE; AND

(h) HE HAS CAREFULLY READ THIS RELEASE, ACKNOWLEDGES THAT HE HAS NOT RELIED ON
ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT
OR THE EMPLOYMENT AGREEMENT, AND WARRANTS AND REPRESENTS THAT HE IS SIGNING THIS
RELEASE KNOWINGLY AND VOLUNTARILY.

 

  3. Miscellaneous.

The provisions of the Employment Agreement relating to representations,
successors, notices, amendments/waivers, headings, severability, choice of law,
references, arbitration and counterparts/faxed signatures, shall apply to this
Release as if set fully forth in full herein, with references in such
Sections to “this Agreement” being deemed, as appropriate, to be references to
this Release. For avoidance of doubt, this Section 3 has been included in this
Release solely for the purpose of avoiding the need to repeat herein the full
text of the referenced provisions of the Employment Agreement.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has acknowledged, executed and delivered this
Release on the date indicated below.

 

 

Thomas Rutledge Date:  

 

 

A-4